ANDERSON, G. BARRY, Justice
(dissenting).
I agree that a defendant is convicted when a district court unconditionally accepts the defendant’s guilty plea on the record, Minn.Stat. § 609.02, subd. 5 (2010), and that jeopardy usually attaches when a defendant has been convicted of a charged crime, see Brown v. Ohio, 432 U.S. 161, 168, 97 S.Ct. 2221, 53 L.Ed.2d 187 (1977). But I respectfully dissent because the record does not support the court’s conclusion that the district court unconditionally accepted Jeffries’ guilty plea at the plea hearing.
When a defendant enters a plea of guilty pursuant to a plea agreement between the parties, “the trial court judge shall reject or accept the plea of guilty on the terms of the plea agreement. The court may postpone its acceptance or rejection [of the guilty plea] until it has received the results of a pre-sentence investigation.” Minn. R.Crim. P. 15.04, subd. 3(1) (2009) (amended effective Jan. 1, 2010). In other words, Rule 15.04 allows a district court to either (1) accept a defendant’s guilty plea, (2) reject a defendant’s guilty plea, or (3) postpone acceptance or rejection of the plea *74until the defendant undergoes a presen-tence investigation. Id.
We explored this rule in State v. Thompson, 754 N.W.2d 352, 356 (Minn.2008). In that ease, we were asked to decide whether a defendant who pleaded guilty to criminal sexual conduct was convicted at the plea hearing or at sentencing. Id. at 355-56. At Thompson’s plea hearing, the district court stated that it “ ‘would * * ⅜ adjudicate[ ]’ Thompson guilty of the charge, but reserved its decision regarding the appropriateness of the plea agreement pending completion of a pre-sentence investigation.” Id. at 353-54. We concluded that although it was “undisputed that Thompson entered a guilty plea” at the plea hearing, Thompson was not convicted at the plea hearing because “the court did not accept the guilty plea on the terms of the plea agreement.” Id. at 355-56 (emphasis added). We relied upon Minn. R.Crim. P. 15.04, subd. 3(1), when reaching that conclusion, noting that “a district court must either accept or reject the plea of guilty on the terms of the plea agreement.” Thompson, 754 N.W.2d at 356 (emphasis added). The acceptance of a defendant’s guilty plea is always conditioned upon the district court’s acceptance of the plea agreement as a whole, which includes both the plea and the agreed-upon sentence. In Thompson, the district court did not accept both the guilty plea and sentence at the plea hearing because the court expressly stated that it wished to reserve judgment on the propriety of the sentence pending a presentence investigation. 754 N.W.2d at 356. For that reason, we held that Thompson was not convicted until the sentencing hearing, “when the district court accepted both Thompson’s guilty plea and the terms of the plea agreement.” Id.
Our analysis in Thompson is analogous to this case. Pursuant to a plea agreement with the State, Jeffries entered a plea of guilty at a plea hearing. After establishing the factual basis for the guilty plea, the district court stated:
Well, Erik Lerone Jeffries, based upon the facts on the record, I’ll accept your plea of guilty and find you guilty of the fifth degree domestic assault on January 22nd, 2008, in the City of Minneapolis. So you are convicted of that.
I’m going to go ahead with the joint agreement of the parties and release you today on certain conditions, and then we’ll have you back for sentencing in about six weeks or so out from today’s date.
(Emphasis added.) The majority argues that these statements by the district court and the ensuing conversation with counsel show that “there was no indication by the parties or the court that the court intended to postpone its acceptance of the guilty plea.” But this conclusion ignores several factors showing that neither the parties nor the court considered the plea agreement finalized.
Despite the district court’s verbal acquiescence to “the joint agreement of the parties,”1 the court also made statements indicating that it had not yet determined the propriety of the terms of the plea agreement. First, the court’s initial indi-cia of amenability to the plea agreement *75was expressly “based upon the facts on the record,” indicating that the court required more information before assessing the adequacy of the terms of the plea agreement. Second, the court ordered Jeffries to undergo a presentence investigation. Although the act of ordering a presentence investigation may hold little probative value in a discussion of whether the court unconditionally accepted Jeffries’ guilty plea,2 the court’s discussion with counsel about the importance of the investigation reveals the court’s intent to postpone unconditional acceptance of the plea. When discussing the presentence investigation with the parties, the district court emphasized to the defense that the court considered it “key” for Jeffries to attend any appointments related to the preparation of the presentence investigation report.
A presentence investigation report in a case involving domestic abuse informs the district court of “the circumstances of the offense, impact on the victim, the defendant’s prior record, characteristics and history of alcohol and chemical use problems, and amenability to domestic abuse programs.” MinmStat. § 609.2244, subd. 2(a). The report must also recommend “appropriate remedial action” and “consequences for failure to abide by conditions set up by the court.” Id., subd. 2(b). Given the scope of the presentence investigation, it is clear that the content of the report has direct bearing on the appropriateness of a defendant’s sentence. Furthermore, the court’s statements at Jeffries’ plea hearing prove the court valued and desired the information contained in a presentence investigation before the court decided whether the terms of Jeffries’ plea agreement were proper. In fact, at the sentencing hearing in this case, the district court relied on the information in Jeffries’ pre-sentence investigation report and informed Jeffries: “To be candid with you, your [criminal] history looked a lot worse than what I thought it was when I indicated that the plea agreement probably would be acceptable.”
As the majority concedes, “the words ‘convicted’ [and] T accept your plea’ are [not] magic words that will always result in a conviction for double jeopardy purposes.” Although the district court used those words at Jeffries’ plea hearing, other statements and actions by the district court are a much better indicator of the court’s true intent. Taking account of all statements made by the district court in relation to Jeffries’ plea agreement, it is clear that the district court did not unconditionally accept Jeffries’ plea of guilty at *76the plea hearing because, at that time, the court believed it did not have enough information to determine the propriety of the terms of the plea agreement. The court could not, therefore, accept Jeffries’ guilty plea on the terms of the plea agreement. In other words, the district court’s statements and actions in this case implied what was expressly stated in Thompson— an intent to postpone the court’s unconditional acceptance of Jeffries’ guilty plea until the court could ascertain the appropriateness of the plea agreement.3
Based on the record in this case, the district court never “accept[ed] the plea of guilty on the terms of the plea agreement.” Minn. R.Crim. P. 15.04, subd. 3(1). Because a defendant is not convicted until the court both accepts and records a plea of guilty, Minn.Stat. § 609.02, subd. 5, the question of whether the court recorded Jeffries’ plea is immaterial. Jeffries was not convicted of felony domestic assault at the plea hearing. There was no point in time during the plea hearing when jeopardy could have attached because the court neither accepted Jeffries’ guilty plea nor entered conviction.4 Therefore, the district court’s unconditional acceptance of the second plea agreement did not constitute a second conviction in violation of the Double Jeopardy Clause. I would therefore affirm Jeffries’ conviction pursuant to the second plea agreement.

. It is unclear from the record whether the district court’s reference to the “joint agreement of the parties” referred to the plea agreement or an agreement concerning Jef-fries' release. If the district court was referring to a release agreement, it was an agreement reached off the record because the only other discussions of Jeffries' release occur after this statement by the court. Nevertheless, a reference to a release agreement would only strengthen the argument that the district court did not unconditionally accept the parties’ plea agreement.


. Minnesota Statutes § 609.2244 (2010) requires a presentence domestic abuse investigation when a defendant is convicted of certain enumerated offenses, including an act of domestic violence. But because this statute makes a presentence investigation mandatory only if the defendant has been convicted of a crime, section 609.2244 is of little probative value in this case. As previously noted, a defendant who pleads guilty to a crime is convicted when the district court accepts a defendant’s guilty plea on the record. Minn. Stat. § 609.02, subd. 5. To conclude that the presentence investigation ordered in this case was mandatory requires an assumption that the district court accepted Jeffries' guilty plea on the record — thereby assuming away the question at issue in this case. Similarly, to rely solely on the act of ordering the presen-tence investigation as evidence of the court’s intent to postpone acceptance of the guilty plea requires an assumption that Jeffries was not convicted at the plea hearing. Therefore, Minn.Stat. § 609.2244 is inapplicable to the analysis in this case. Rather, as in Thompson, our inquiry should focus on the district court’s expression of intent to rely upon the information provided in a presentence investigation. See Thompson, 754 N.W.2d at 356 (discussing the court's ordering of a presen-tence investigation for a defendant pleading guilty to criminal sexual conduct), and Minn. Stat. § 609.3457 (2010) (requiring courts to order presentence investigations for individuals convicted of sex offenses).


. The majority observes, "A decision to postpone acceptance of the guilty plea does not prevent the district court from making a record on the issue of whether the defendant has entered a valid guilty plea.” Although I agree with this distinction, I would note that whether a defendant has "entered a valid guilty plea” has no bearing on whether the defendant was convicted for the purposes of a double jeopardy analysis. See Minn.Stat. § 609.02, subd. 5 (stating that a defendant is not convicted until the court both accepts and records the defendant’s guilty plea).


. Because the district court did not unconditionally accept Jeffries' guilty plea at the plea hearing, I agree with the majority's statement that "we do not need to decide whether jeopardy constitutionally attaches upon mere acceptance of a plea.”